Exhibit 10.46

 

 

2005 Short-term Incentive Plan Description

 

Under the Company’s short-term incentive plan, annual cash bonuses are awarded
taking into account an individual’s “target bonus percentage” (a percentage of
such participant’s base salary), individual performance and the Company’s
performance against established business and/or financial goals (corporate
payout factor).  Each of the named executive officers is a participant in the
short-term incentive program.  For 2005, the Compensation Committee established
(i) earnings before interest, taxes, depreciation and amortization and (ii) cash
from operations less capital expenditures as the two financial performance
measures under the program, each of which is weighted equally.  Under the plan,
a bonus equal to a multiple of the named executive officer’s target bonus
percentage will be paid depending on the level of performance achieved by the
Company with respect to the financial performance measures described above in
accordance with the following matrix:

 

Performance Measure

 

Corporate Payout Factor

 

EBITDA

 

Cash from Operations less CapEx

 

 

Threshold 85% of Business Plan

 

Threshold 55% of Business Plan

 

0%

 

Target 100% of Business Plan

 

Target 100% of Business Plan

 

100%

 

Maximum 110% of Business Plan

 

Maximum 135% of Business Plan

 

200%

 

 

 

The bonus factor is interpolated between threshold and target and target and
maximum based on actual performance.

 

--------------------------------------------------------------------------------